 


109 HR 2813 IH: To amend title 39, United States Code, to make cigarettes and certain other tobacco products nonmailable.
U.S. House of Representatives
2005-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2813 
IN THE HOUSE OF REPRESENTATIVES 
 
June 8, 2005 
Mr. McHugh (for himself, Mr. Tom Davis of Virginia, Mr. Waxman, and Mr. Davis of Illinois) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To amend title 39, United States Code, to make cigarettes and certain other tobacco products nonmailable. 
 
 
1.Nonmailability of certain tobacco products 
(a)In generalChapter 30 of title 39, United States Code, is amended by inserting after section 3002a the following: 
 
3002b.Nonmailability of certain tobacco products 
(a)In generalCigarettes, smokeless tobacco, pipe tobacco, and roll-your-own-tobacco— 
(1)are nonmailable matter; 
(2)shall not be— 
(A)deposited in the mails; or 
(B)carried or delivered through the mails; and 
(3)shall be disposed of as the Postal Service directs. 
(b)Civil PenaltyAny person who violates subsection (a)(2)(A) shall be liable to the United States for a civil penalty in an amount not to exceed $100,000 for each violation.  
(c)HearingsThe Postal Service may determine that a person has violated subsection (a) only after notice and an opportunity for a hearing. Proceedings under this subsection shall be conducted in accordance with section 3001(m). 
(d)Penalty considerationsIn determining the amount of a civil penalty under this section, the Postal Service shall consider— 
(1)the nature, circumstances, extent, and gravity of the violation; 
(2)with respect to the violator, the degree of culpability, ability to pay, and any history of prior violations; and 
(3)such other matters as justice may require. 
(e)Civil actions to collectA civil action may be brought in an appropriate district court of the United States, in accordance with section 409(d), to collect a civil penalty under this section.  
(f)Disposition of amountsAmounts received in payment of any civil penalties under this section shall be deposited as miscellaneous receipts in the Treasury of the United States. 
(g)DefinitionsFor purposes of this section, the terms cigarette, smokeless tobacco, pipe tobacco, and roll-your-own-tobacco have the meanings given them by section 5702 of the Internal Revenue Code of 1986.. 
(b)Clerical amendmentThe table of sections for chapter 30 of title 39, United States Code, is amended by inserting after the item relating to section 3002a the following: 
 
 
3002b. Nonmailability of certain tobacco products. 
2.Effective dateThe amendments made by section 1 shall take effect 60 days after the date of the enactment of this Act, and shall apply with respect to any mail matter mailed on or after that effective date.  
 
